Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 06/01/2022.
Claims 1-27 have been allowed.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see pages 8-9, filed 06/01/2022, with respect to the rejection(s) of claims 20-25 being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention; have been fully considered and are persuasive. Therefore the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 03/07/2022 for Reasons for Allowance regarding claims 1, 11, 20 and 26. 
Claims 2-10 are also allowed as they further limit allowed claim 1.
Claims 12-19 are also allowed as they further limit allowed claim 11.
Claims 21-25 are also allowed as they further limit allowed claim 20.
Claim 27 is also allowed as they further limit allowed claim 26.
The closest prior art references that were found based on an updated search.
Schnell US 6,137,327 - A delay lock loop circuit, in accordance with the present invention, includes a receiver for receiving a system clock signal and outputting a first clock signal derived from the system clock signal, a delay lock loop for receiving the first clock signal, the first clock signal for synchronizing the delay lock loop and a phase detector and an off chip driver circuit for receiving the first clock signal and outputting data in accordance with a second clock signal derived from the first clock signal. 
Kay US 6,021,266 - An integrated circuit is designed by defining its functions in a programming language which supports parallelism and synchronized communication. The resulting source code is supplied to a compiler which includes an optimizer module for retiming synchronized communication without changing the order of external communications of the integrated circuit. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 11, 20 and 26; therefore claims 1-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867